

116 HR 207 IH: Stop the Violence Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 207IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Ruppersberger introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to establish a grant program supporting trauma centers with
			 violence intervention and violence prevention programs, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Stop the Violence Act of 2019. 2.Grant program supporting trauma centers with violence intervention and violence prevention programsPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following new section:
			
				399V–7.Grant program supporting trauma centers with violence intervention and violence prevention programs
					(a)Authority established
 (1)In generalNot later than 9 months after the date of enactment of the Stop the Violence Act of 2019, the Secretary, acting through the Director of the Centers for Disease Control and Prevention (referred to in this section as the Secretary), shall award 10 grants to eligible entities for the purpose of carrying out the activities described in subsection (c).
 (2)Grant amount and durationA grant awarded under paragraph (1) shall be in the amount of $500,000 for a period of three years, with one-third of such amount made available per year.
 (3)Supplement not supplantA grant awarded under paragraph (1) to an eligible entity shall be used to supplement, and not supplant, any other funds provided to such entity for carrying out the activities described in subsection (c).
 (b)Eligible entitiesTo be eligible to receive a grant under subsection (a)(1), an entity shall— (1)either be—
 (A)a State-designated trauma center, or a trauma center verified by the American College of Surgeons, that conducts a violence intervention or violence prevention program; or
 (B)a nonprofit entity that conducts a program described in subparagraph (A) in cooperation with a trauma center described in such subparagraph; and
 (2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (c)Use of grant fundsAn entity that receives a grant under subsection (a)(1) shall use the grant funds to conduct or expand research on the effectiveness of violence prevention efforts in reducing the incidence of re-injury and re-incarceration caused by interpersonal violence.
					(d)Reports
						(1)Reports to Secretary
 (A)In generalNot later than four years after the date of enactment of the Stop the Violence Act of 2019, an entity that receives a grant under subsection (a)(1) shall submit to the Secretary a report on—
 (i)any findings of research conducted, or expanded, by the entity under subsection (c); and (ii)if applicable, the manner in which the entity has incorporated such findings in the violence intervention or violence prevention program conducted by such entity.
 (B)Option for joint reportTo the extent feasible and appropriate, an entity that receives a grant under subsection (a)(1) may elect to coordinate with one or more other entities that have received such a grant to submit a joint report that meets the requirements of subparagraph (A).
 (2)Report to CongressNot later than six years after the date of enactment of the Stop the Violence Act of 2019, the Secretary shall submit to Congress a report—
 (A)on any findings resulting from reports submitted to the Secretary under paragraph (1); (B)on best practices developed by the Secretary under subsection (e); and
 (C)with recommendations for legislative action relating to interpersonal violence prevention that the Secretary determines appropriate.
 (e)Best practicesNot later than six years after the date of enactment of the Stop the Violence Act of 2019, the Secretary shall—
 (1)develop, and post on a public website of the Department of Health and Human Services, best practices for interpersonal violence prevention, based on any findings reported to the Secretary under subsection (d)(1); and
 (2)disseminate such best practices to stakeholders, as determined appropriate by the Secretary.. 